Name: Commission Regulation (EC) No 2708/94 of 7 November 1994 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 94 Official Journal of the European Communities No L 287/29 COMMISSION REGULATION (EC) No 2708/94 of 7 November 1994 altering the export refunds on malt should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1866/94 (2), and in particular the fourth subparagraph of Article 13(2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EC) No 2629/94 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 2629/94 to the information at present available to the Commission that the export refunds at present in force HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (c) of Regu ­ lation (EEC) No 1766/92 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 8 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 . (3) OJ No L 280, 29 . 10. 1994, p. 18 . No L 287/30 8 . 11 . 94Official Journal of the European Communities ANNEX to the Commission Regulation of 7 November 1994 altering the export refunds on malt (ECU/ tonne) Product code Refund (') 1107 10 19 000 25,00 1107 1099000 48,00 1107 20 00 000 57,00 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Monte ­ negro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed.